Clarke, J.:
This is an appeal from an order of the Special Term denying the defendant’s motion to set aside a levy upon a certain indebtedness, under a warrant of attachment heretofore issued in this action. The plaintiffs and the defendant are non-residents of the State of Hew York, The action is ex contractu, to recover for goods, wares and merchandise sold and delivered. The Degnon Contracting Company, upon whom the levy was made, is the contractor for a certain portion of the work on the Cumberland extension of the Western Maryland Railroad Company, in the State of Maryland, and the defendant is a sub-contractor under said Degnon Contracting Company upon said work. Heretofore a warrant of attachment was issued to the sheriff of the county of Hew York commanding him -to “ attach and safely keep so much of the property within your county which the said defendant * * has, * * *• as will satisfy the plaintiff’s said demand of $1,507.29. * * * ” The sheriff delivered in the county of Hew York to the secretary of the Degnon *352Contracting Company a c,opy. of the warrant of attachment with notice .of levy and copies of the papers upon which issued, and received from said company in response to his demand for a certificate “ of any rights, shares, debts or other property of said defendant . * * * incapable of .manual delivery ” a certificate stateing: “ Referring to attachment served upon us in the. suit of Bridges v. Geo. B. Wade, we beg to .say that Geo. B. Wade is engaged in the performance of Work for us under contract in the State of Maryland. Said work is incomplete and we are unable to state until the completion of said work what the state of' the accounts between ourselves & said Wade is. We shall be glad to advise you as soon as we are able to do so.” The defendant moved at the Special Term to vacate the warrant of attachment; said motion was denied and the order entered thereon was affirmed by this court. (110 App. Div. 106.) He then moved to set aside the levy, and s,aid motion being denied he brings this appeal.
The learned counsel for the appellant states his point as follows : “ The debt due from the Degnon Contracting Company, a foreign corporation, to the defendant, a non-resident of this .State, on a contract entered into in thé State of Maryland, * * * payments on account of which were made by said company by check drawn in Maryland on a bank in-Maryland, attempted to be levied on herein, has no situs in the - State of Hew York and is not subject to levy under an attachment in the present action brought by residents of the State of Maryland against the defendant, also a resident of Maryland.” It becomes necessary to consider the facts ‘ shown by the papers.
. The moving papers set forth that the plaintiffs and the defendant are residents and citizens of the- State of Maryland, and that the goods, wares and merchandise mentioned in the complaint, for the' ■value of which the suit was brought, were contracted for and delivered in Maryland; that the Degnon Contracting Company is a corporation organized and existing under and by virtue of the laws of the State of Hew Jersey; that said Degnon Contracting Company, at the time of the issuance of the warrant of attachment herein, was indebted to the defendant in. an amount over the sum- of $1,507.29 ; that said indebtedness arose out of work performed and agreed to be performed by defendant for said Degnon "Contracting *353Company on the extension of the Western Maryland railroad in the State of Maryland ; that all contracts and agreements between defendant and said Degnon Contracting Company in relation to said work were made and delivered wholly within the State of Maryland, and no portion thereof within the State of New York, and that all work done on account thereof and out of which the aforesaid indebtedness arose was performed wholly within the State of Maryland, and that no part thereof was performed or agreed to be performed within the State of New York; that all payments .made by said Degnon Contracting Company to the defendant on account of said work have been made by checks of the said Degnon Contracting Company drawn at the office of said company at Hancock, Md., on the Hagerstown National Bank, at Hagerstown, Md., and that all negotiations respecting said work have been wholly transacted within the State of Maryland and not in the State of New York.
The plaintiffs’ papers set forth that the Degnon Contracting Company was organized under the laws of the State of New Jersey under the name the “ Degnon McLean Contracting Company,” the name being thereafter duly changed to “ Degnon Contracting Company.” Its certificate states that the principal office of the company is at No. 15 Exchange Place, Jersey City, N. J., and that the agent therein in charge thereof and upon whom process against the corporation may be served is the Corporation Trust Company of New Jersey; that the Corporation Trust Company acts under the laws of New Jersey as the representative in New Jersey of corporations organized under the laws of New Jersey, but whose business and actual offices for the transaction of that business are outside of the State; that outside of the doors of the offices of said company are two bulletin boards, each about eight feet high and from ten to twelve broad, and each having twelve vertical columns, in which, under the heading “ Corporation Trust Company, principal and registered office of,” the names of hundreds of corporations are placed, among which in its proper alphabetical place appears the name Degnon Contracting Company ; that inquiry at the office of said Corporation Trust Company brought forth the statement that it was simply the agent of the Degnon Contracting Company in its " *354corporate capacity; that it was merely the formal office required by law-; that none of the officers or the managing-agent of such company were ¡fchepéj nor any one with whom matters in the ordinary course .of said company’s business could be-done, and that the address of tbe Degnon Contracting Company was the office in the Park Row Building, New York ¡city ; that in the ¡directory of the New York and New Jersey Telephone Company the name of the Degnon Contracting Company does-not appear in the list of Jersey City ¡subscribers, hut that said name does appear in the New York city tele'-' phone directory ; that the office of said company at -21 Park Row in the borough of Manhattan consists of five rooms, with numerous, clerks, in which the chief executive officers, the president and -the . secretary, have their offices, and that said president is a resident of said- borough ; that said- company leases a pier in Long Island City,, ■ N.' Y., is doing a large amount of contract work in the ¡city of New York, including the construction work upon, the new East river . tunnel for the Pennsylvania Railroad -Company; that it does ho -business in the -State of New' Jersey; that it has filed its certificate' and paid the tax authorizing it to do business in the State of New -York; that its billheads bear the heading, “ Main office 13-21 Park Row Bldg., New York, N». Y.” The ¡'affidavits further tend to -show that the moneys coming into the'treasury of the Degnon Contracting ’Company ¡under its contract with the Western Maryland Railroad ’Company are received .at its office in the city of - New York, and, upon information and belief, that its payments are made from said office, and particularly-that payments made by said company to-the defendant Wade on account of work on behalf of said railroad -company are made- from its ¡said New York office; that checks ¡and' vouchers issued-by said company on-account of this railroad company work have-as a heading its said New York city address.
It is upon these facts that we have to consider whether a company organized under the laws of the State .of New Jersey, but whose ' sole presence there seems .to be a name on a billboard, with- hundreds of others, outside the offices of a company organized to comply with the law of that State, to give a legal fiction to a principal ¡office within the State; "but whose .real main office is within this State, much of whose business is done within this ¡State, which has complied with our law by filing its certificate and paying its *355taxes so as to entitle it to sue on its own contracts in our courts, comes within the reason of the cases cited by appellant in support of the rule stated, that -a levy upon a debt due by a foreign corporation at the suit of a non-resident plaintiff cannot be made.
Plimpton v. Bigelow (93 N. Y. 592) presented an appeal from an order reversing an order vacating a levy by virtue of an attachment. The plaintiffs were residents of Massachusetts, and brought the action against a defendant, who was a resident of Pennsylvania, on ■ promissory notes of the. defendant made and delivered in Massachusetts and payable generally. The sheriff undertook to execute an attachment by. levying upon 439 shares owned by defendant of, the capital stock of a Pennsylvania corporation. The defendant then had possession of the certificates in Pennsylvania. They had been issued and delivered to him at the office of the company at Philadelphia, in said State, at which place the stock and transfer books were kept. The court said that the question presented was “ whether the shares of a non-resident defendant in the stock of a foreign corporation can he deemed to be within this State, by reason of the fact that the president or other officers of the corporation are here engaged in carrying on the corporate business.” Judge Andrews said : “ If the corporation, by having its officers and by transacting business in a State other than its domicile of origin, is deemed to be itself present as an entity in such foreign State, to the same extent and in the same sense as it is present in the State which created it, it may be conceded that its shares might be properly attached in such foreign jurisdiction. But we regard the principle to be too firmly settled by repeated adjudications of the Federal and State courts' to admit of further controversy, that a corporation has its domicile and residence alone within the bounds •of the sovereignty which created it, and that it is incapable of passing personally beyond that jurisdiction. * * * The foreign corporation is not here because its agents are here, nor because it has property here; nor is the stock here because the corporation has property, or is conducting its business in this State,” and sustained the order vacating the levy.
In Douglass v. Phenix Ins. Co. (138 N. Y. 209) the defendant was a domestic corporation. It issued in this State to the plaintiff, a resident of this State, a policy of insurance against loss by *356fire on property in this State. The property insured was destroyed, by fire,' and the plaintiff brought his action on the policy. The def endant-set up in'its answer that the debt owing by the deferidant to the plaintiff had been, prior to the commencement of the action, attached in the .State of Massachusetts in an action brought-against , the parties tin this action and the insurance company to recover a'debt owing by'tlie plaintiff to the attaching creditors, and that said Massachusetts action was still pending. The .plaintiff demurred. Chief Judge Andrews-said: “Mo court can acquire jurisdiction in attachment' proceedings unless .the res is either actually or Constructively within the jurisdictionand wé . are of opinion that the attempt to exécüte an attachment in Massachusetts upon, the debts owing to' the plaintiff by the insurance company, by serving upon the 'agent of the corporation there, and without having-acquired jurisdiction of the plaintiff, must fail, for'the reason that the debtor, the insurance- company, was in no just or legal-sense a resident of Massachusetts and had no domicile there, and was -not the agent of the plaintiff, and that in contemplation of law' the company and the debt were at the time of the issuing of the-attachment in the State of Mew York and not in the State of Massachusetts. - * * * We think the. rule is that a'domestic corporation at all times has its exclusive' residence and domicile in the jurisdiction of origin ; and that it cannot -be garnisheed in anothér jurisdiction for debts owing by it to home creditors, so as. to make the attachment effectual against its creditor in the absence of juris-' diction acquired over the person of such creditor'. * * * -This court has disclaimed jurisdiction in the courts of this State to attach.; debts owing: by a foreign' corporation, or interests in the stock of such corporations, belohging'to.non-residents by notice or: process served on the agents of such corporations in this State. (Plimpton v. Bigelow, supra ; Straus v. Chicago Glycerine Co., 46 Hun, 216 ; affd., 108 N. Y. 654.) ” And the demurrer was sustained. - '
In Carr v. Corcoran (44 App. Div. 97) the plaintiff was a resident of Ohio, and the defendant was a resident of Pennsylvania.' One Rhodes, who was also a resident of Pennsylvania, Was temporarily sojourning in Mew York city, and upon him an attempted levy was made tmdev:an attachment of a debt due bv him to the defendant. *357Upon an appeal from an order vacating the levy, the late presiding justice, speaking for a unanimous court, said: “ It is well settled that the situs of debts and obligations is usually at the domicile of the creditor. But the attachment laws of our and other States have changed this rule, and recognize the right of a creditor of a nonresident to attach a-debt or credit owing or due to him by a person within the jurisdiction where the attachment issues; and .to this extent the principle has been sanctioned that the laws of a State for the purposes of attachment proceedings,may fix the situs of a debt at the domicile of the debtor. And the rule is laid down that no court can acquire jurisdiction in attachment proceedings unless the res is either actually or constructively within the jurisdiction. (Douglass v. Phenix Ins. Co., 138 N. Y. 209.) Applying these rules to the case at bar, it is clear that the situs of this debt —the res — was in Pennsylvania and hence the debt could not be attached here. * * * Order affirmed.”
In Simpson v. Jersey City Contracting Co. (165 N. Y. 193) there .. was an appeal from an order reversing an order of the Special Term vacating a levy. The plaintiffs, who were residents, commenced an action against a foreign corporation and procured an attachment and a levy to be made upon its interest in certain shares of the stock of the Hew Jersey and Pennsylvania Telephone Company, a foreign corporation, which belonged to the defendant and the certificates of which it had delivered to the Produce Exchange Trust Company of the city of Hew York, as security for the payment of a note. The levy on these shares of stock physically within this State, at the suit of a resident, was upheld, Judge G-bay saying: “ The deféndant had to the extent of its ability, transferred to the trust company as security for the payment of its indebtedness, whatever was its interest in the foreign corporation as evidenced by the delivery of the certificates of stock. Did it not, therefore, clearly have property rights or interests within this State which could be impounded by our courts to abide the result of the litigation over the plaintiff’s claim ? I think so.” “ The defendant’s interest in the stock was held by a title and with a right which authorized ■ the trust company to possess it until the indebtedness was paid; and in the event- of non-payment to sell it in satisfaction of its claim. • The relation of the parties was that of pledgor and pledgee, *358and the special property which the latter had in the pledge entitled it to its possession against, all the world.”
In National Broadway Bank v. Sampson (179 N. Y. 213) the action was brought in aid of an attachment issued against the property of a Massachusetts corporation. The indebtedness to that corporation was of a firm, one member' of which was a non-resident. Judge Mae-tih, after citing Plimpton v. Bigelow, Douglass v. Phenix.Ins. Co., and Carr v. Coreoran (supra), said: “ While it is true that he still owed the debt when temporarily within this State, yet, as it was contracted in Massachusetts, was owing by him, a resident of -that State,, and as the creditor was also a resident there, it is quite impossible to see how the debt had any situs in this State; even under the rule relating .to attachments. * * * It seems clear that a debt, to be subject to attachment, must have a situs somewhere and can be impounded only in the jurisdiction where such situs exists, which is clearly where either the creditor-or debtor resides. The laws relating to attachments do not authorize a proceeding in this State to seize a credit owing to a resident of another State, where neither the- creditor nor .the debtor is a resident here.”
The plaintiffs cite India Rubber Co. v. Katz (65 App. Div. 349). In that case the plaintiff, an Ohio corporation, with no office in this State, sued the American Bicycle Company, a New Jersey corporation" having an- office and transacting business in New York city, for goods sold and delivered. The American Bicycle Company admitted its indebtedness, and alleging that Katz claimed said sum by reason of a levy under warrant of attachment in an action brought by Katz, deposited the money with .the chamberlain and asked that the attachment creditor, Katz, and the sheriff be substituted as defendants, which was granted.. After the deposit was made, the sheriff, pursuant to the attachment mentioned, levied v upon the sum so deposited. The plaintiff — the complaint having been "dismissed — contended in this court that the levy made under the- attachment in favor of Katz was invalid for the reason that both the debtor and creditor were foreign corporations, and- that, there- . fore, no levy under an attachment- granted by the courts of this State is authorized. Mr. Justice Hatch said': “ The defendant Katz is a resident of this State, and the money represented by the debt is also within the jurisdiction of this court; consequently, *359within both of the above authorities (Carr v. Corcoran and Simpson v. Jersey City Contracting Co., supra) the attachment and levy were authorized. Aside from these considerations it appears that the American Bicycle Company had an office, was engaged in the transaction of business within the State, and the debt which was the subject of the attachment was incurred by it in the course of such business.”
Both of those considerations distinguish that case from the one at bar.
In Lancaster v. Spotswood (41 Misc. Rep. 19; affd., 86 App. Div. 627) there was an application to vacate a levy upon a New Jersey corporation. The motion was denied, Mr. Justice Blanchard saying: “ In the case at bar the plaintiff’s proof is that the debt due to defendants was the result of a contract made in the State of New York and by the terms thereof payable in this State. In the face of such proof I am unwilling to direct the release of the levy upon the ground that the situs of the debt sought to be reached is outside of the State of New York.”
In Harris v. Balk (198 U. S. 215), Mr. Justice Beckham lias examined this question of the situs of a debt with great care. In that case Harris, a resident of North Carolina, was indebted to Balk, also a resident of North Carolina, for $180 borrowed money. Harris visited Baltimore, and there Epstein, a resident of Maryland, claiming that Balk was indebted to him in the sum of $300, issued a non-resident writ of attachment, attaching the debt due from Harris to Balk. Harris returned to North Carolina, judgment was entered in Baltimore against him as garnishee and lie paid the amount of the judgment. Balk commenced an action in North Carolina against Harris on the original debt, and Harris pleaded the aforesaid judgment and payment in bar thereof. This contention was not allowed, and judgment having been given against Harris, he took the case to the Supreme Court of the United States. In reversing the judgment the court said : “ Attachment is the creature of the local law; that is, unless there is a law of the State providing for and permitting the attachment it cannot be levied there. If there be & law of the State providing for the attachment of the debt, then if the garnishee be found in that State, and process be personally served upon him therein, we think the court thereby acquires jurisdiction over *360, him and' can garnish the debt due from him to the debtor of the • .plaintiff and condemn it, provided the garnishee could himself be sued by his creditor' in that -State.” The learned court further says: “ We do not--see the materiality of the expression ‘situs of the' debt,’ when used in connection with attachment proceedings. -If by situs is: meant the place, of the creation of the debt, that fact ■ is immaterial. If it, be meant that the obligation to pay the debt can only be enforced at the situs thus fixed, we think it plainly untrue. The obligation of the debtor to pay his debt clings to and accompanies him wherever he goes. He is as much bound to pay his debt in a foreign State when therein sued upon his obligation by his creditor, as he was in the State where the debt was contracted! * ' * * We cán see no- reason why the attachment- could not be thus laid, provided the creditor of- the garnishee could himself sue -.in that State and its laws permitted the attachment. * * * The importance of the fact, of the right of the original creditor to sue his debtor in the foreign State, as affecting the right of the. creditor of that creditor to sue the debtor or garnishee, lies in the nature of the attachment proceeding. The plaintiff in such proceeding in the foreign State is able tb' sue out the attachment and attach the debt due from the garnishee to his (the garnishee’s), creditor, because of tlie fact that the plaintiff is really in such proceeding a representative of the creditor of the garnishee, and therefore if such' creditor' himself had the right to- commence suit to recover the debt in the foreign State his representative has the same right, as representing him, and may garnish Or attach the debt, provided the municipal law of the - -State where the attachment was sued put permits it.”
This case was followed in Louisville & Nashville Railroad v. Deer (200 U. S. 176). The attachment of-a debt due from a railroad corporation'Was upheld, although a foreign corporation, Mr. Justice Holmes saying: “ The proceedings in Florida were strictly in- accordance with the laws of that State. - The railroad company' did business there and was permanently liable to service and -suit.” So. that while it would seem that the view of the Supreme Court of the Hnited States differs from that expressed.by the-Courts of this State as to the question of whether a migratory debt can be attached," yet even' if We applied the rule above stated, the levy *361must be held bad in the case at bar. That rule is-that attachment will lie if the creditor of the garnishee could himself sue. In other words: If the defendant Wade could sue the Degnon Contracting Company in the courts of this State to recover the debt attempted to be levied upon, then the levy is good. But he cannot. He is a non-resident and section 1780 of the Code of Civil Procedure provides that “An action against a foreign corporation may be maintained * * * by a non-resident in one of the following cases only: 1. Where the action is brought to recover damages for the breach of a contract, made within the State, or relating- to property situated within the State, at the time of the making thereof. 2. Where it is brought to recover real property situated within the State, or a chattel* which is replevied within the State. 3. Where the cause of action arose within the State, except where the object of the action is to affect the title to real property situated without the State.” The cause of action comes not within any of said requirements, and so, as it seems to me, under all the authorities, State and Federal, this attempted levy was bad. The learned court at Special Term denied the motion to vacate the levy upon the ground, as stated in the' memorandum* that the question of the validity of a levy by the mere service of a warrant of attachment is not determinable upon the motion to set aside the levy.
. In Plimpton v. Bigelow (93 N. Y. 592) the court said on an appeal from an order reversing an order vacating a levy : “We are also of opinion that the defendant was entitled to move to have the levy set aside and vacated, thereby relieving his stock from the cloud and embarrassment created by the proceedings. (See Dunlop v. Patterson Fire Ins. Co., 74 N. Y. 145; 30 Am. Rep. 283; Blossom v. Estes, 84 N. Y. 617.) ”
In Carr v. Corcoran (44 App. Div. 97) this court affirmed an order setting aside a levy upon the ground of non-residence.
It is- true that in Simpson v. Jersey City Contracting Co. (47 App. Div. 17) the learned justice writing the opinion, without alluding to the foregoing cases, did express his opinion that the question'should not be determined upon motion, saying: “By the service of the copy of this warrant of attachment upon the trust company there was either a valid levy or the notice was ineffectual for any purpose. If the service of such a notice was ineffectual, there *362was $iq .levy to set ¡aside or vacate. If there was a valid levy,lor the ■notice was effectual in any way to bind suck-stock, such levy-should not be set aside upon notice.” Of the four justices sitting one jus-
■ ¡tice concurred in the opinion, one upon the first ground only, and the third) -that ,as there was no valid- levy, no motion was necessary, and so concurred in the result. When -this -case reached the Court ■of Appeals -(165 N. Y. 193) that court considered the question involved upon the merits and -sustained the levy and affirmed the -order without alluding to-the point now u nder consideration. It seems- t.o me, therefore, that this court is not foreclosed .upon the .question, and I see no reason in principle why the earlier decisions ■should n.o.t be followed. The levy is a cloud on defendant’s- title to
• receive.this debt, We set aside, on motion, the service of summons and other papers, and this court and the Court of Appeals have heretofore sanctioned setting aside an “ attempted levy.”
Where it appears clearly, as it .does in this ease, that the levy is had . and cannot be cured, -and where •jurisdiction depends upon ,a levy having been made, why should not an end he put to uncertainty and to litigation which may be vexatious? It is _ to the interest of the ¡State that an -end be put to litigation.
It seenri to me that the .-order. appealed from ,-should be reversed and the attempted levy vacated and set aside, with costs, to the - .appellant. ,
Patterson and Laughlin, JJ., concurredO’Brien, P. J.,,and. Ingraham, J., dissented.